DETAILED ACTION
This office action is in response to the application filed on 23 September 2020.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	However, note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Status
	Claims 1-12 and 14 are currently pending.
Priority
Acknowledgment is made of applicant’s claim for domestic priority based on the filing of PCT/JP2018/013843 on 30 March 2018 under 35 U.S.C. 119(a-d).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 September 2020 was filed before the mailing date of the first action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been reviewed and considered by the examiner.
Objection to Title
	The title is objected to because it is not sufficiently descriptive of the claimed invention. An updated title is required that is clearly indicative of the invention to which the claims are directed (e.g., Drawing Device and Storage Medium for Editing and Managing Associations Between Object, Screen and Project Scripts). 
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Further, the factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 are rejected under U.S.C. 103 as being unpatentable over Gilbert et al (US 2007/0132779 A1; Gilbert), in view of Cain et al (US 5,651,108 A; Cain), and further in view of Munemoto K. (US 7,603,183 B1; Munemoto).
RE Claim 1, Gilbert discloses a drawing device (Gilbert: fig. 1, illustrating ‘workstations’ 60 and 20-23 used by process plant operating personnel (note, Gilbert’s ‘graphics editor’ 50 may be stored and/or executed on any of shown workstations, and are therefore interpreted as ‘drawing’ devices); [0051], “The workstation 60 may generally store the graphics editor 50 and database 52 and may store the other elements 54, 56 and 58 if so desired … the workstation 60 may be communicatively connected to the workstations 20-23 … the workstation 60 stores and executes the display editor 50 to enable a user to create graphic elements and to group such elements into one or more graphic displays, both of which are referred to herein as display modules … the graphics editor 50 may be stored in and executed on any of the other workstations 20-23 or on any other computer associated with the plant 10”) comprising:
a display to display an editing screen for creating a plurality of screens to be displayed on a programmable display device (Gilbert: fig. 1, illustrating displays associated 
a processor: and a memory to store a program which, when executed by the processor, performs processes (Gilbert: [0044], “Each of the workstations 20-23 includes a memory 31 that stores various applications, programs, data structures, etc. and a processor 32 which may be used to execute any of the applications stored in the memory 31”, [0179], “When implemented, any of the software described herein may be stored in any computer readable memory such as on a magnetic disk, a laser disk, or other storage medium, in a RAM or ROM of a computer or processor, etc.”; please note, although not explicitly stated, Gilbert’s workstation 60 is also interpreted as comprising a processor and a memory storing a program for performing operations when executed) of:
generating screen data configured by the plurality of screens and including an object that is a display element arranged on the editing screen (Gilbert: fig. 17, showing a display screen of a graphic display illustrating depictions of a reactor 310, cooling tower 312, valve element 312, and pumps 314 of a process in a plant environment; [0125], disclosing elements of generating screen data shown in fig. 17 as well as including animations associated with displayed objects (e.g., dynamic data such as showing the level of a tank being filled with a liquid material, etc.));
generating a screen script that is a processing program to be executed only when a specific screen out of the plurality of screens to be displayed on the programmable display device is displayed (Gilbert: [0059], disclosing runtime binding of objects; [0149-0154], disclosing generation of script files for execution on a display within a process plant runtime environment, wherein the script files may generate displayed dynamic content, such as process plant graphics shown in fig. 17 (please note, since Gilbert’s screen script/configuration file is downloaded for execution on a display, their screen script/configuration file is interpreted as a program to be executed only when the specific content associated with their screen script/configuration file is displayed));
implicitly discloses managing an association between the object and the screen script, wherein the memory stores the screen script generated (Gilbert: [0149-0151], disclosing the generation and storage of a screen script (e.g., XML/PGXML blob), wherein the screen script implicitly comprises association information between process plant objects and the 
discloses when the object is copied to an editing screen (Gilbert: [0064], “During the graphic element creation process, each visualization may be placed in the main edit section 102, such as by right clicking or double clicking on an indication of the visualization in the section 108, dragging and dropping the indication of the visualization onto the edit section 102, etc.”).
However, although Gilbert does not appear to expressly teach,
Cain (in the field of ) implicitly discloses when an object is copied from a source editing form/window to a destination editing form/window registering, with the destination editing form/window, a form/window script associated with the object to be copied (Cain: abstract, “A user places screen objects (e.g., boxes, screen buttons, table objects. and the like) on an on-screen window or "form," visually attaches selected "properties" and "methods" to the screen objects, and then establishes an containership-based event model that dictates how and when these properties and methods will be invoked” (Cain’s ‘containership-based event model’ is interpreted as a form/window script), col. 4:7-27, “As another aspect of the present invention, the system increases code reusability by providing a facility for cutting and pasting objects while preserving any attached properties and methods … A screen button, for instance, not only comprises the on-screen appearance of a button but also encapsulates various properties and methods attached to the button. This ‘encapsulation’ allows the entire functionality and appearance of an object (or a group of objects) to be quickly transferred or ‘cloned’ (e.g., to another application) using common clipboard techniques, such as cut, copy, and paste … Having copied an object, the user can edit its properties and/or methods to fit the needs of its new destination. Or the pasted object may simply inherit new behavior by virture [sic, should be virtue] of its new containership context” (by inheriting new behavior of its new containership context, Cain’s method, similar to Applicant’s way of registering scripts from a first screen to a second screen (see Applicant’s specification [0053]), registers its first ‘containership-based event model’ with its second ‘containership-based event model’)).
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Cain’s method of registering, with a destination editing element, a new ‘containership-based event model’ (e.g., script) with Gilbert’s drawing 
Yet, even though Gilbert/Cain does not appear to expressly teach,
Munemoto (in the same general field as Gilbert) discloses copying an object from a source editing screen to a destination editing screen (Munemoto: col. 6:21-36, disclosing the selection of an image block from a first editing means and copying the image block to an editing screen of a second editing means)
	Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Munemoto’s copying of an image block from a first editing screen to a second editing screen with Gilbert/Cain’s drawing device so the combined Gilbert/Cain/Munemoto drawing device can register, with the second/destination editing screen, the screen script associated with the object to be copied, when the object is copied from a first editing screen to a second editing screen. Further, the motivation for combining Munemoto’s method with Gilbert/Cain’s drawing device would have been to save the effort of duplicating objects by reusing them whenever possible (Cain, col. 4).
RE Claim 2, Gilbert/Cain/Munemoto teaches the drawing device according to claim 1, and Gilbert also discloses the processor receives selection of the screen script to be copied, and copies the screen script registered as being associated with the object to be copied and also selected (Gilbert: fig. 3, illustrating a plurality of graphic display objects 76a, 76b, etc.; [0053], “FIG. 3 generally illustrates the development and use of graphic elements and graphic displays in two environments in which these elements and displays may exist … Generally speaking, display objects in the form of graphic elements 74 (depicted as separate element objects 74a, 74b, etc.) and graphic displays 76 (depicted as separate display objects 76a, 76b, etc.) are created in the configuration environment 70 using, for example, the display editor 50. After being created, the objects 74 and 76 may be stored in the database 52”; please note, depending on an operator’s need to model a specific plant process, the operator may select a particular graphic display object 76a (e.g., a screen script) comprising an element object 74a to be copied, and copy the selected graphic display object to an editing screen. As such, the processor receives the selection by virtue of the operator making the selection).

Gilbert, in view of Strinden et al (US 2019/0102072 A1 (effective filing data 02 Oct 2017); Strinden), and Cain, and further in view of Munemoto.
RE Claim 14, Gilbert discloses a non-transitory storage medium readable by a computer to store a drawing program to cause the computer to function as a drawing device (Gilbert: [0044], “Each of the workstations 20-23 includes a memory 31 that stores various applications, programs, data structures, etc. and a processor 32 which may be used to execute any of the applications stored in the memory 31”, [0179], “When implemented, any of the software described herein may be stored in any computer readable memory such as on a magnetic disk, a laser disk, or other storage medium, in a RAM or ROM of a computer or processor, etc.”; please note, although not explicitly stated, Gilbert’s workstation 60 is also interpreted as comprising a processor and a memory storing a program for performing operations when executed), the drawing program causing the computer to execute: displaying an editing screen for creating a plurality of screens to be displayed on a programmable display device (Gilbert: fig. 1, illustrating displays associated with each of ‘workstations’ 60 and 20-23, fig. 2, ‘graphic displays’ 56 (plurality of screens displayable on a display screen); [0049], “The graphical editor 50 may be used to create graphic elements 54 and graphic displays 56”), and
implicitly discloses registering and managing an association between the object and at least one of the screen script and the project script (Gilbert: [0149-0151], disclosing the generation and storage of a screen script (e.g., XML/PGXML blob), wherein the screen script implicitly comprises association information between process plant objects and the screen script (storing generated XML/PGXML blobs are interpreted as registering and managing an association between objects and a screen script)).
Still, even though Gilbert does not expressly teach,
Strinden discloses generating a project script that is a processing program to be valid regardless of any screen displayed on the programmable display device while a power of the programmable display device is on (Strinden: fig. 2A, ‘graphical display configuration application’ 110, fig. 2B, illustrating ‘published’ configurations (interpreted as project scripts since said ‘published’ configurations may be downloaded into Strinden’s operating environment 105 and executed by plant operating personnel), and fig. 2C, illustrating an exemplary display view; [0066-0073], disclosing an environment where graphical display 
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Strinden’s method of generating a project script with Gilbert’s drawing device in order to improve a plant operator’s ability to model the runtime behavior of a process by making it easier for her/him to create, define, edit, and easily preview the runtime appearance and/or runtime behavior of graphical elements and/or graphical displays of the process (Strinden, abstract).
Further, the remaining limitations recited in claim 14 are substantially similar in scope with corresponding limitations recited in claim 1 and are, therefore, rejected under the same rationale.
Allowable Subject Matter
	Claims 3-9 are objected to as being dependent upon a rejected base claim (claim 1), but would be allowable if rewritten in independent form including all limitations of any intervening dependent claims and limitations of the base claim.
	Further, claims 10-12 are allowed.
	In addition, the following is an examiner's statement of reasons for allowance:
As per claims 3-9, Gilbert/Cain/Munemoto teaches the drawing device according to claim 1, and Strinden et al (US 2019/0102072 A1) discloses the processor generates a project script that is a processing program to be valid regardless of any screen displayed on the programmable display device while a power of the programmable display device is on (Strinden: fig. 2A, ‘graphical display configuration application’ 110, fig. 2B, illustrating ‘published’ configurations (interpreted as project scripts since said ‘published’ configurations may be downloaded into Strinden’s operating environment 105 and executed by plant operating personnel), and fig. 2C, illustrating an exemplary display view of a project; [0066-0073], disclosing an environment where graphical display configuration applications may be assembled and prepared for execution in ‘operating environment’ 105, and [0081-0086], discussing the example scenario shown in fig. 2C), a memory stores the project script generated, and implicitly teaches the processor manages an association between the object and the project script (Strinden: fig. 1B, illustrating UI device 8 comprising memories 78 and 80; [0071], 
None of the prior art cited, however, teaches or suggests, singly or in combination, the combination of elements recited in the claims as a whole. Specifically, the cited prior art fails to disclose or render obvious the following limitations: “when the object is copied from the source editing screen to the destination editing screen, the processor registers, with the destination editing screen, the project script associated with the object to be copied”.
As per claim 10, Gilbert et al (US 2007/0132779 A1) discloses a drawing device (Gilbert: fig. 1; [0051]) comprising: a display to display an editing screen for creating a plurality of screens to be displayed on a programmable display device (Gilbert: figs. 1 and 2; [0049]); a processor: and a memory to store a program which, when executed by the processor, performs processes (Gilbert: [0044], [0179]) of: generating screen data configured by the plurality of screens and including an object that is a display element arranged on the editing screen (Gilbert: fig. 17; [0125]); while
Strinden et al (US 2019/0102072 A1) teaches generating a project script that is a processing program to be valid regardless of any screen displayed on the programmable display device while a power of the programmable display device is on (Strinden: fig. 2A, ‘graphical display configuration application’ 110, fig. 2B, illustrating ‘published’ configurations (interpreted as project scripts since said ‘published’ configurations may be downloaded into Strinden’s operating environment 105 and executed by plant operating personnel), and fig. 2C, illustrating an exemplary display view of a project; [0066-0073], disclosing an environment where graphical display configuration applications may be assembled and prepared for execution in ‘operating environment’ 105, and [0081-0086], discussing the example scenario shown in fig. 2C); and managing an association between the object and the project script, wherein the memory stores the project script generated (Strinden: fig. 1B, illustrating UI device 8 comprising memories 78 and 80; [0071], disclosing that ‘published’ configurations are stored and then may be downloaded into Strinden’s operating environment at a later time (please note, by storing said ‘published’ configuration files for subsequent use in generating displayed information, Strinden implicitly manages an association between object(s) and said project(s))).

As per claim 11, claim 11 is allowed for the same reasons as claim 10.
Please note, any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Blevins et al (US 2004/0153804 A1; real-time simulation of displayed dynamic elements within a processing plant environment – fig. 4); Hammack et al (US 2010/0235767 A1; scaling of displayed objects within a displayed screen to adjust the appearance of screen objects).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F. VALDEZ whose telephone number is (571) 270-3744.  The examiner can normally be reached Monday-Friday; 7:30am - 4:00 pm EST.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached at (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/PATRICK F VALDEZ/Examiner, Art Unit 2611